PER CURIAM.

ON CONFESSION OF ERROR

Based upon the State’s proper and commendable confession of error, we reverse the adjudication of delinquency for reckless driving and remand with directions to the trial court to vacate the adjudication of delinquency as to that offense. See Nesbitt v. State, 889 So.2d 801, 802 (Fla.2004); V.C. v. State, 63 So.3d 831 (Fla. 3d DCA 2011); S.J. v. State, 831 So.2d 1288, 1289 (Fla. 5th DCA 2002); Fla. Std. Jury Instr. (Crim.) 28.4.
Reversed and remanded with directions.